Citation Nr: 0018232	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  91-49 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to restoration of a total rating for 
compensation purposes based upon individual unemployability 
(TDIU).

2.  Entitlement to TDIU.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney-
at-law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1952.

The instant appeal as to the restoration claim arose from a 
December 1982 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Winston-Salem, North 
Carolina, which terminated entitlement to TDIU, effective 
March 31, 1981.  The instant appeal as to the other TDIU 
claim arose from a July 1991 rating decision which denied the 
claim.  This case was remanded by the Board of Veterans' 
Appeals (Board or BVA) in July 1992 and June 1993 for further 
development.

In July 1998, the Board denied the veteran's claims.  He 
filed a timely appeal to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court").  In October 1999, the VA General Counsel and the 
veteran's attorney filed a joint motion.  The parties asked 
the Court to vacate and remand the Board's July 1998 
decision.  The Court granted the joint motion, vacating and 
remanding the issues to the Board.  


REMAND

The joint motion remanded the matter so that the Board could 
provide adequate reasons and bases for its decision.  As 
regards the restoration claim, the joint remand indicated 
that 38 C.F.R. § 3.105(e), which pertains to notification of 
a proposed reduction or discontinuance of benefits, should be 
discussed as regards the reduction of the prior TDIU rating.  
In addition, the joint remand requested clarity as to how the 
effective date of termination of the veteran's TDIU benefits 
was computed.

In connection with the other claim of entitlement to TDIU, 
the joint remand indicated that a remand was necessary in 
order to comply fully with the requirements of the Board's 
June 1993 remand which specifically instructed that "the 
Appellant be afforded VA orthopedic and neurology 
examinations and that each examiner express an opinion (with 
complete rationale) as to the effect of the service-connected 
back disability on the Appellant's ability to find work."  
See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The veteran is further advised that the duty to assist is not 
a "not always a one-way street."  He should assist the RO, 
to the extent possible, in the development of his claim.  
Wood v. Derwinski, 1 Vet. App. 191, 193 (1991).  He is hereby 
notified of 38 C.F.R. § 3.655, which requires the dismissal 
of a claim for an increased rating where the appellant fails 
to report for a scheduled examination deemed to be necessary 
by VA.

The joint motion remanded the matter in part for the Board to 
provide an "analysis of the current degree of 
unemployability attributable to the service-connected 
condition as compared to the degree of unemployability 
attributable to the non-service-connected conditions" and to 
"explain why the findings on the most recent VA examination 
reports and social and industrial survey were not accorded 
equal weight as the negative evidence that the BVA chose to 
rely on."  As this matter is being remanded in order to 
comply with other considerations raised by the joint remand, 
the requested analysis and explanation will be deferred.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
or evaluation of his service-connected 
back disorder that has not already been 
made part of the record and should assist 
him in obtaining such evidence following 
the procedures set forth in 38 C.F.R. 
§ 3.159 (1999).  The RO should in 
particular make an effort to obtain all 
pertinent records of VA treatment, 
including treatment at the VA Medical 
Center in Asheville, North Carolina, the 
veteran may have received subsequent to 
March 1997.

2.  The RO should afford the veteran 
comprehensive VA orthopedic and 
neurological examinations in order to 
obtain an opinion from each examiner as 
to the effect of the service-connected 
back disability on his ability to find 
work.  All tests deemed necessary by the 
examiner(s) should be conducted, 
including diagnostic radiography such as 
x-rays, MRI, and CT scans.  The 
examiner(s) should review the results of 
any testing prior to completion of the 
report.  The examiner(s) should provide 
complete rationale for all conclusions 
reached.  The veteran's claims folders 
must be made available to the examiner(s) 
in connection with the examinations to 
facilitate a thorough, longitudinal 
review of the evidence.

3.  The RO should review the examination 
reports requested above to determine if 
they meet the requirements of paragraph 
2, above, and the requirements of the 
June 1993 Board remand.  If not, the 
report(s) should be returned to the 
examiner(s) as inadequate for rating 
purposes.  38 C.F.R. § 4.2 (1999).

4.  Thereafter, the RO should 
readjudicate the claims on appeal with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained 
pursuant to this remand.  The restoration 
claim should be readjudicated with 
consideration of 38 C.F.R. § 3.105(e), 
and the RO should specify how the 
effective date of termination of the 
veteran's TDIU benefits was computed.  
Finally, the RO should consider carefully 
and with heightened mindfulness the 
benefit of the doubt rule.  38 U.S.C.A. 
§ 5107(b) (West 1991).  If the evidence 
is not in equipoise the RO should explain 
why.  See Cartwright v. Derwinski, 2 Vet. 
App. 24, 26 (1991).

If the benefit sought is not granted, the veteran and his 
attorney should be furnished with a supplemental statement of 
the case and provided an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration.  By this action, the Board intimates no 
opinion, legal or factual, as to the ultimate disposition 
warranted in this case.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




